Supreme Court, New York County (Michael R. Ambrecht, J.), entered on or about February 14, 2007, which denied defendant’s motion for resentencing, unanimously affirmed.
Order, The court properly exercised its discretion under the Drug Law Reform Act when it determined that “substantial justice” dictated denial of resentencing (L 2005, ch 643, § 1), in light of the seriousness of defendant’s conduct (see eg. People v Jones, 50 AD3d 282 [2008]; People v Salcedo, 40 AD3d 356 [2007], lv dismissed 9 NY3d 850 [2007]). Concur—Lippman, EJ, Mazzarelli, Williams, Buckley and Renwick, JJ.